UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 07-1955



DARRYL L. RICHARDSON, SR.,

                                            Plaintiff - Appellant,

          versus


NATION DIRECTOR OF DEPARTMENT OF VETERANS
AFFAIRS; DIRECTOR VAMC - HAMPTON; DR. HUFFLER;
HEAD NURSE-DIET V.A. KITCHEN; VINSON MANIFORD,
Director    V.A.-Vocational    Rehabilitation;
COUNSELOR RICK SWEAT,

                                           Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Newport News. Walter D. Kelley, District
Judge. (4:06-cv-00008-WDK)


Submitted:   January 17, 2008          Decided:     January 22, 2008


Before TRAXLER, SHEDD, and DUNCAN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Darryl L. Richardson, Sr., Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Darryl L. Richardson, Sr., appeals the district court’s

order dismissing his civil action without prejudice for failure to

pay the required filing fee.         We have reviewed the record and find

no reversible error.         Accordingly, we deny leave to proceed in

forma pauperis and dismiss the appeal for the reasons stated by the

district court.        Richardson v. Nat’l Dir. of Dep’t of Veterans

Affairs, No. 4:06-cv-00008-WDK (E.D. Va. filed July 27, 2007 &

entered July 30, 2007). We dispense with oral argument because the

facts   and    legal   contentions    are    adequately   presented     in   the

materials     before   the   court    and    argument   would   not    aid   the

decisional process.



                                                                      DISMISSED




                                     - 2 -